Citation Nr: 1030115	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
including depression, as secondary to service-connected seizures.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2009, the Veteran cancelled a hearing at the RO before a 
Veterans Law Judge, which he had requested.  

In January 2010, Board requested a VA medical expert opinion on 
the claim of service connection for a psychiatric disorder.  The 
opinion has been received and the Veteran has been provided a 
copy of the opinion.  In May 2010, his representative furnished 
written argument in support of the claims.  

The claim of a total disability rating for compensation based on 
individual unemployability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The psychiatric disorder including depression has been linked 
etiologically by competent medical evidence to service-connected 
seizures. 


CONCLUSION OF LAW

A psychiatric disorder including depression is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the decision 
herein is favorable to the Veteran, VCAA compliance need not be 
addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected disorder 
and where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a).

Secondary service connection requires (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).




II.  Analysis

The Veteran served on active duty from September 1977 to 
September 1981.  During service, as a pedestrian he was struck by 
a car in September 1980 and sustained multiple injuries.  

After service, service connection for the residuals of the auto 
accident was established, namely, left femur fracture with left 
hip arthritis, thoracic spine fracture with disc disease, lumbar 
spine arthritis with disc disease, left knee arthritis, residuals 
of a cerebral concussion, which was later recharacterized as 
seizure disorder, and residuals of a head injury.  Since January 
2000, the seizure disorder has been evaluated as 20 percent 
disabling.

In connection with the claim for secondary service connection for 
a psychiatric disorder, the record shows that the Veteran has 
been diagnosed with various psychiatric disorders, including 
major depressive disorder, depressive disorder not otherwise 
specified, cognitive disorder not otherwise specified, conversion 
disorder not otherwise specified, and mood disorder.  As for the 
origin or etiology of the psychiatric diagnoses, private and VA 
examiners offered inconsistent conclusions, which are discussed 
as follows.

In August 2004, a private neuropsychological noted that 
neuropsychological testing of the Veteran revealed variables that 
were indicative of intermittent brain electrical activity, 
depression, or motivational limitations.  The diagnoses were 
major depressive disorder and cognitive disorder not otherwise 
specified.  The psychologist stated that factors of seizure 
disorder, depression, and incentives to perform slightly less 
than optimally on testing (i.e., that he was applying for an 
increase in his disability benefits) were all contributing to his 
variable levels of effort on testing.  Upon reevaluation in 
December 2005, the neuropsychological test results were not 
dramatically different than the previous results.  The 
psychologist stated that the Veteran's primary problem was 
depression and not a cognitive disorder.    

At the time of VA examination in January 2006, the examiner 
concluded that the Veteran did not have an affective illness.  He 
noted that the Veteran occasionally felt depressed, but denied 
feeling that way on a continuous or frequent basis.  He noted 
that there were significant secondary gain factors in the 
Veteran's presentation with two pseudo-neurologic complaints, 
that of seizures and cognitive deficits.  He thought malingering 
was a strong possibility, but the examiner also noted that if the 
Veteran's complaints turn out not to be under his conscious 
control, then the complaints were symptomatic of a conversion 
disorder.  

In April 2007, a private neurologist evaluated the Veteran's 
seizure disorder and noted that the Veteran had a problem with 
depression.  The neurologist recommended that the Veteran's case 
be reviewed by a psychiatrist to determine whether depression was 
related to the head injury.  

At the time of a VA examination in April 2007, the examiner (who 
had previously examined the Veteran in January 2006) concluded 
that the Veteran had a conversion disorder and some symptoms of 
depression.  He stated that the medical evidence was insufficient 
to formulate an opinion without resorting to speculation 
regarding whether the Veteran's depression was secondary to the 
service-connected seizure disorder, and he indicated that there 
were a lot of other factors in the Veteran's life that could have 
been contributing to his depression.  

VA records dated in 2007 include notations that the Veteran's 
mood disorder was related to the seizure disorder.  For example, 
in records dated in April, May, and August 2007, the physician 
diagnosed mood disorder, depressed type associated with seizure 
disorder, and central nervous system trauma.  

At the time of a private evaluation in October 2008, a 
neurologist stated that the Veteran had mixed seizure disorder. 




At the time of a VA examination in October 2008, the examiner 
(who had previously evaluated the Veteran in January 2006 and 
April 2007) diagnosed the Veteran with depressive disorder not 
otherwise specified, cognitive disorder not otherwise specified, 
and conversion disorder.  The examiner expressed the opinion that 
the depressive disorder was less likely than not caused by or 
permanently aggravated beyond any normally expected progression 
due to his service-connected seizure disorder, head injury, or 
any other service-connected disability, including left hip and 
knee arthritis and thoracolumbar spine arthritis.  The examiner 
noted that the Veteran described some stressful social 
circumstances that were believed to be more likely the cause of 
his depressive symptoms.  It was also noted that the Veteran took 
medications that could cause feelings of depression, and that as 
noted by a previous evaluator the Veteran was stuck in a 
disability lifestyle that was inherently demoralizing and boring.  

The VA examiner could not determine without resort to mere 
speculation whether a cognitive disorder was caused or aggravated 
by the service-connected disabilities, and stated that there was 
a lot of question as to how much of the Veteran's cognitive 
dysfunction was organic and how much of it was due to symptom 
magnification or unconscious repression of memories.  The 
examiner noted that the Veteran's medications could contribute to 
cognitive dysfunction and that other clinicians had thought that 
his cognitive deficits were being caused by depression.  He 
indicated that the Veteran may not have a primary cognitive 
disorder at all.  For conversion disorder, the examiner noted 
that the Veteran described pseudo-neurologic symptoms of pseudo-
seizures and some cognitive deficits that were inconsistent and 
sounded non-organic.  Without expressing an opinion concerning 
the conversion disorder, the examiner only noted that the Veteran 
was not service-connected for the disability and that he did not 
develop seizures or cognitive impairment until many years after 
service.

In light of the seemingly contradictory medical statements and 
opinions, the Board in January 2010 sought a clarifying medical 
expert opinion through the VA Veterans Health Administration (VHA). 
The questions that were posed to a psychiatrist were the following: 

(1)  Is it at least as likely as not that 
the diagnosis of depressive disorder or 
major depressive disorder was caused by the 
Veteran's service-connected disabilities, 
including the medication prescribed to 
treat the service-connected disabilities? 

(2)  If the diagnosed depressive disorder 
or major depressive disorder was not caused 
by the Veteran's service-connected 
disabilities, then is it at least as likely 
as not that depressive disorder or major 
depressive disorder was aggravated by the 
service-connected disabilities, including 
the medications prescribed to treat the 
service-connected disabilities?

(3)  Are the diagnoses of cognitive 
disorder, conversion disorder, or mood 
disorder separate clinical entities and, if 
so, is it at least as likely as not that 
any one of the diagnoses were caused or 
aggravated by the service-connected 
disabilities, including the medications 
prescribed to treat the service-connected 
disabilities? 

The reviewing psychiatrist responded with complete rationale for 
all opinions expressed, which contained reference to clinical 
notations in the claims files and to pertinent medical principles 
and literature.  In short, the psychiatrist concluded that it was 
at least as likely as not that the Veteran's diagnosis of 
depression (variably listed as major depressive disorder, 
depressive disorder not otherwise specified, and mood disorder 
associated with epilepsy) was caused by his service-connected 
disabilities, most notably the seizure disorder.  The VHA expert 
also noted that it was at least as likely as not that the 
Veteran's other service-connected disabilities (for example, 
various fractures and arthritis) were causal, by way of the 
resulting chronic pain he experienced.  


The psychiatrist also concluded that the diagnoses of cognitive 
disorder, conversion disorder, and mood disorder were separate, 
distinct entities, and that it was at least as likely as not that 
the cognitive disorder and mood disorder were caused by the 
Veteran's seizure disorder/epilepsy and the medications 
prescribed to treat the seizures (for example, levetiracetam and 
divalproex/valprote).    

The Board deems the expert opinion to be the most comprehensive, 
unequivocal, and responsive opinion of record to the issue of 
whether there was an etiological relationship between the 
Veteran's psychiatric disorder and service-connected 
disabilities, particularly the seizures.  As such, the opinion 
deserves more probative weight than the other offered opinions, 
either singly or in combination, on the issue of the etiology of 
the psychiatric disorder.  

Accordingly, the Board finds that the current medical evidence 
indicates that the Veteran's psychiatric disorder including 
depression is proximately due to or the result of service-
connected disability, most notably his seizure disorder, which is 
a residual of a head injury.  Based on the foregoing, the claim 
is granted.


ORDER

Service connection for a psychiatric disorder including 
depression, claimed as secondary to service-connected seizures, 
residuals of a head injury, is granted.

REMAND

The remaining issue on appeal is entitlement to a total 
disability rating for compensation based on individual 
unemployability, which is inextricably intertwined with the claim 
of service connection for a psychiatric disorder, favorably 
decided.  The eventual assignment of a rating for the psychiatric 
disorder by the RO will impact the determination of whether a 
total disability compensation rating is warranted.  If necessary 
to ascertain the effect the service-connected disabilities has on 
his ability to secure and follow substantially gainful 
employment, the RO should ensure that the Veteran is afforded an 
appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  After assigning a rating for the 
service-connected psychiatric disorder, 
determine whether it is necessary to 
schedule the Veteran for a VA examination 
to determine the effect the service-
connected disabilities have on the 
Veteran's ability to secure and maintain 
substantial gainful employment.  The 
claims folder must be made available to 
the examiner for review.

2.  Upon completion of the foregoing, the 
RO should readjudicate the claim for a 
total disability rating for compensation 
rating based on individual 
unemployability.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


